DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the preliminary amendment filed on 09/02/2022.  As directed by the amendment: claims 1 – 4 have been amended, and claims 5 – 20 have been added.  Thus, claims 1 – 20 are presently pending in this application.

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argued that prior arts do not teach the newly amended claim.  Specifically, Applicant argued that prior arts do not teach a fluid delivery device including a first fluid delivery passageway and a second fluid delivery passageway intersecting the first fluid delivery passageway.  However, a newly cited reference is relied on to teach the newly added limitations in claim 1. Marggi (U.S. 2001/0053889) is relied on to teach a fluid delivery device including a first fluid delivery passageway and a second fluid delivery passageway intersecting the first fluid delivery passageway (central passage way 45 and intersecting fluid delivery passageway 19 as shown in Figure 7). 
Separately, a newly cited reference to Douglas (U.S. 2002/0120231) is relied on to teach a fluid delivery device including a first fluid delivery passageway and a second fluid delivery passageway intersecting the first fluid delivery passageway where in fluid delivery passageways intersect at a non-perpendicular angle (passage way 286 and 505 as shown in Figure 10).
See rejection below for more details.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 16 of U.S. Patent No. 8,226,614 in view of Marggi (U.S. 2001/0053889). 
Regarding claim 1, claims 1 – 16 of the patent includes every limitations of claim 1 (a body, a cannula having a smallest internal width, a needle guide, a septum with an accessible portion (or exposed portion), and the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula).
However, claims 1 – 16 does not include a second fluid delivery passageway intersecting the first fluid delivery passageway.
Marggi teaches a device similar to the patent and the application, further including that a second fluid delivery passageway intersecting the first fluid delivery passageway (intersecting passageways 19 and 45 as shown in Figure 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Marggi with the device of the patent in order to allow complete precharging of the catheter head up to the cannula (priming) as disussed in paragraph [0014].

Claim(s) 10 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 16 of U.S. Patent No. 8,226,614 in view of Marggi (U.S. 2001/0053889). 
Regarding claim 10, claims 1 – 16 of the patent includes every limitations of claim 10 (a body, a cannula having a smallest internal width, a needle guide, a septum with an accessible portion (or exposed portion), and the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula).
However, claims 1 – 16 does not include a second fluid delivery passageway.
Marggi teaches a device similar to the patent and the application, further including that a second fluid delivery passageway (intersecting passageways 19 and 45 as shown in Figure 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Marggi with the device of the patent in order to allow complete precharging of the catheter head up to the cannula (priming) as disussed in paragraph [0014].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 – 3, 5, 7 – 11, and 13 – 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marggi (U.S. 2001/0053889) in view of Patton (U.S. 2004/0006316).
Regarding claim 1, Marggi teaches a fluid delivery device (Figure 7) comprising: 
a body (2) having a first fluid delivery passageway (19) and a second fluid delivery passageway (45) intersecting the first fluid delivery passageway (as shown in Figure 7); 
a cannula (32) having a portion that is coaxial with a portion of one of the first or second fluid delivery passageways (as shown in Figure 7), the cannula also having a cannula passageway having a smallest internal width; Examiner notes that since the outlet port of the medical delivery channel extends into the cannula, the smallest width of the cannula passageway is the same as the smallest width of the outlet port as shown in Figure 7;
a needle guide (portions of the first and second fluid delivery passageway where septum 8 and 22 are located) having a portion positioned within one of the first or second fluid delivery passageways (Figures 4 and 7); 
and a septum (8 or 22) having a portion positioned within the needle guide, the septum also having an accessible portion that is accessible to an injection needle during normal use of the fluid delivery device (as shown in Figures 1 – 7).
However, Marggi does not specify that the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula.
Patton teaches a device similar to Marggi and the current application, further including that the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula, specifically the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula (the tapered portion 530 of each medication delivery channel 526 is tapered in a manner such that the respective one of the single inlet ports 520 has a minor diametrical dimension at least about two times greater than a minor diametrical dimension of the same medication delivery channel 526 as discussed in paragraph [0048]);  Examiner notes that the septum 516 would have the same width as the greatest width of the delivery channel 526 since the septum is seated at the largest area of the medical delivery channel 526 as shown in Figure 7.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Patton with the device of Marggi since all the claimed elements were known in the prior arts and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Further, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula for the purpose of allowing easy access to the septum when using a needle, since applicant has not disclosed that having the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 2, Marggi teaches that one of the fluid delivery passageways (19) is fed by an inlet port (inlet port 9) adapted for engagement with an infusion pump connector fitting (7) as shown in Figure 3.  
Regarding claim 3, Marggi teaches that fluid exiting the fluid delivery device into a living being must exit from the cannula (Figure 7 and discussed in paragraph [0044]).
Regarding claim 5, Marggi teaches that the cannula is in fluid communication with the each of the first and second fluid delivery passageways (cannula 32 is in fluid communication with channel 45 and channel 19 as discussed in paragraphs [0044] and [0045]).
Regarding claim 7, Marggi teaches an adhesive layer attached to the body (paragraph [0029] discusses the underside of the device with adhesive).
Regarding claim 8, Marggi teaches that the first fluid delivery passageway is closer to being parallel with the adhesive layer than to being perpendicular to the adhesive layer (Figure 7).
Regarding claim 9, Marggi teaches that a length of at least one of the first fluid delivery passageway or the second fluid delivery passageway is greater than a height of the body (since the fluid passageway extend from channel 19 and 45 through to the distal end of the cannula) as shown in Figure 7.
Regarding claim 10, Marggi teaches a fluid delivery device (Figure 7) comprising: 
a body (2) having a first fluid delivery passageway (19) and a second fluid delivery passageway (45) as shown in Figure 7; 
a cannula (32) fluidically coupled to each of the first fluid delivery passageway and the second fluid delivery passageway (as shown in Figure 7), the cannula also having a cannula passageway having a smallest internal width; Examiner notes that since the outlet port of the medical delivery channel extends into the cannula, the smallest width of the cannula passageway is the same as the smallest width of the outlet port as shown in Figure 7;
a needle guide (portions of the first and second fluid delivery passageway where septum 8 and 22 are located) having a portion positioned within one of the fluid delivery passageways (Figures 4 and 7); 
and a septum (8 or 22) having a portion positioned within the needle guide, the septum also having an accessible portion that is accessible to an injection needle during normal use of the fluid delivery device (as shown in Figures 1 – 7).
However, Marggi does not specify that the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula.
Patton teaches a device similar to Marggi and the current application, further including that the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula, specifically the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula (the tapered portion 530 of each medication delivery channel 526 is tapered in a manner such that the respective one of the single inlet ports 520 has a minor diametrical dimension at least about two times greater than a minor diametrical dimension of the same medication delivery channel 526 as discussed in paragraph [0048]);  Examiner notes that the septum 516 would have the same width as the greatest width of the delivery channel 526 since the septum is seated at the largest area of the medical delivery channel 526 as shown in Figure 7.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Patton with the device of Marggi since all the claimed elements were known in the prior arts and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Further, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula for the purpose of allowing easy access to the septum when using a needle, since applicant has not disclosed that having the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 11, Marggi teaches that the first and second fluid delivery passageways are oriented along intersecting axes (Figure 7).
Regarding claim 13, Marggi teaches an adhesive layer attached to the body (paragraph [0029] discusses the underside of the device with adhesive).
Regarding claim 14, Marggi teaches that the first fluid delivery passageway is closer to being parallel with the adhesive layer than to being perpendicular to the adhesive layer (Figure 7).
Regarding claim 15, Marggi teaches that a length of at least one of the first fluid delivery passageway or the second fluid delivery passageway is greater than a height of the body (since the fluid passageway extend from channel 19 and 45 through to the distal end of the cannula) as shown in Figure 7.
Regarding claim 16, Marggi teaches that the cannula is coaxial with one of the first or second fluid delivery passageways (Figure 7).
Regarding claim 17, Marggi teaches that the cannula is positioned at least partially within one of the first or second fluid delivery passageways (Figure 7).
Regarding claim 18, Marggi teaches that one of the first or second fluid delivery passageways (19) is fed by an inlet port (inlet port 9) adapted for engagement with an infusion pump connector fitting (7) as shown in Figure 4.
Regarding claim 19, Marggi teaches that  the device is configured such that fluid exiting the fluid delivery device into a living being must exit from the cannula (Figure 7 and discussed in paragraph [0044]).

Claim(s) 4 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marggi (U.S. 2001/0053889) in view of Patton (U.S. 2004/0006316), and in view of Peterson (U.S. 5,098,405).
Regarding claim 4, Marggi and Patton teaches claim 1 as seen above.
However, Marggi and Patton do not teach a passageway closing structure oriented in a first position that at least partially prevents fluid from flowing through the first fluid delivery passageway while allowing fluid to flow unobstructed through the second fluid delivery passageway; the passageway closing structure being movable to a second position that at least partially prevents fluid from flowing through the second fluid delivery passageway while allowing fluid to flow unobstructed through the first fluid delivery passageway.
Peterson teaches a fluid delivery device similar to Patton and the current application, further including a passageway closing structure (10) oriented in a first position (as shown in Figure 3) that at least partially prevents fluid from flowing through the first fluid delivery passageway while allowing fluid to flow unobstructed through the second fluid delivery passageway (in this position, only flow path through port 12 is allowed as shown in Figure 3); the passageway closing structure being movable to a second position (Figure 4) that at least partially prevents fluid from flowing through the second fluid delivery passageway while allowing fluid to flow unobstructed through the first fluid delivery passageway (in this position, only flow path through port 14 is allowed).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Peterson with the combined device of Marggi and Patton in order to allow infusion from either of the port and also provide automatic shut off when the infusion pressure becomes lower than the ambient pressure in the patient’s body from either port (abstract).
Regarding claim 20, Marggi and Patton teaches claim 10 as seen above.
However, Marggi and Patton do not teach a passageway closing structure oriented in a first position that at least partially prevents fluid from flowing through the first fluid delivery passageway while allowing fluid to flow unobstructed through the second fluid delivery passageway; the passageway closing structure being movable to a second position that at least partially prevents fluid from flowing through the second fluid delivery passageway while allowing fluid to flow unobstructed through the first fluid delivery passageway.
Peterson teaches a fluid delivery device similar to Patton and the current application, further including a passageway closing structure (10) oriented in a first position (as shown in Figure 3) that at least partially prevents fluid from flowing through the first fluid delivery passageway while allowing fluid to flow unobstructed through the second fluid delivery passageway (in this position, only flow path through port 12 is allowed as shown in Figure 3); the passageway closing structure being movable to a second position (Figure 4) that at least partially prevents fluid from flowing through the second fluid delivery passageway while allowing fluid to flow unobstructed through the first fluid delivery passageway (in this position, only flow path through port 14 is allowed).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Peterson with the combined device of Marggi and Patton in order to allow infusion from either of the port and also provide automatic shut off when the infusion pressure becomes lower than the ambient pressure in the patient’s body from either port (abstract).

Claim(s) 1, 6, 10, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Douglas (U.S. 2002/0120231) in view of Patton (U.S. 2004/0006316), and in view of Peterson (U.S. 5,098,405).
Regarding claim 1, Douglas teaches a fluid delivery device comprising: 
a body (206) having a first fluid delivery passageway (286) and a second fluid delivery passageway (505) intersecting the frist fluid delivery passageway (Figure 10); 
a cannula (220) having a portion that is coaxial with a portion of one of the first or second fluid delivery passageways (since the first and second fluid delivery passageway extend from channel 286 and 505 through the needle 220), the cannula having a cannula passageway having a smallest internal width (as shown in Figure 10); 
a needle guide (portion where septum 500 is located) having a portion positioned within one of the first or second fluid delivery passageways (in fluid delivery passageway 505 as shown in Figure 10); 
and a septum (500) having a portion positioned within the needle guide, the septum also having an accessible portion that is accessible to an injection needle during normal use of the fluid delivery device (for syringe piercing as discussed in paragraph [0057].
However, Douglas does not specify that the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula.
Patton teaches a device similar to Douglas and the current application, further including that the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula, specifically the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula (the tapered portion 530 of each medication delivery channel 526 is tapered in a manner such that the respective one of the single inlet ports 520 has a minor diametrical dimension at least about two times greater than a minor diametrical dimension of the same medication delivery channel 526 as discussed in paragraph [0048]);  Examiner notes that the septum 516 would have the same width as the greatest width of the delivery channel 526 since the septum is seated at the largest area of the medical delivery channel 526 as shown in Figure 7.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Patton with the device of Douglas since all the claimed elements were known in the prior arts and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Further, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula for the purpose of allowing easy access to the septum when using a needle, since applicant has not disclosed that having the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 6, Douglas teaches that the first fluid delivery passageway and the second fluid delivery passageway intersect at a non-perpendicular angle (Figure 10).
Regarding claim 10, Douglas teaches a fluid delivery device comprising: 
a body (206) having a first fluid delivery passageway (286) and a second fluid delivery passageway (505) intersecting the frist fluid delivery passageway (Figure 10); 
a cannula (220) fluidically coupled to each of the first fluid delivery passageway and the second fluid delivery passageway (since the first and second fluid delivery passageway extend from channel 286 and 505 through the needle 220), the cannula having a cannula passageway having a smallest internal width (as shown in Figure 10); 
a needle guide (portion where septum 500 is located) having a portion positioned within one of the fluid delivery passageways (in fluid delivery passageway 505 as shown in Figure 10); 
and a septum (500) having a portion positioned within the needle guide, the septum also having an accessible portion that is accessible to an injection needle during normal use of the fluid delivery device (for syringe piercing as discussed in paragraph [0057].
However, Douglas does not specify that the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula.
Patton teaches a device similar to Douglas and the current application, further including that the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula, specifically the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula (the tapered portion 530 of each medication delivery channel 526 is tapered in a manner such that the respective one of the single inlet ports 520 has a minor diametrical dimension at least about two times greater than a minor diametrical dimension of the same medication delivery channel 526 as discussed in paragraph [0048]);  Examiner notes that the septum 516 would have the same width as the greatest width of the delivery channel 526 since the septum is seated at the largest area of the medical delivery channel 526 as shown in Figure 7.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Patton with the device of Douglas since all the claimed elements were known in the prior arts and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Further, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula for the purpose of allowing easy access to the septum when using a needle, since applicant has not disclosed that having the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 12, Douglas teaches that the first fluid delivery passageway and the second fluid delivery passageway intersect at a non-perpendicular angle (Figure 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783               
ANH T. BUI
Examiner
Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783